Title: From George Washington to Lord Dunmore, 15 June 1772
From: Washington, George
To: Dunmore, John Murray, fourth earl of



My Lord,
Mount Vernon 15th June [1772]

The very obliging offer your Lordship was pleased to make me the day I left Williamsburg, in behalf of the Officers & Soldiers who (under Faith of Governmt) lay claim to 200,000 acres of Land, on the waters of Ohio (promis’d them by Proclamation in 1754) I did not embrace, because it is evident to me, who am in some degree acquainted with the situation of that country, & the rapid progress that is making in the Settlemt of it, that delay at this time in the prosecution of our plan, wou’d amount to the loss of the Land, inasmuch as Emigrants are daily & hourly settling on the choice spots waiting a favourable opportunity to sollicit legal Titles, on the ground of preoccupancy

when the Office shall be open’d—I therefore hoped (& the Officers & Soldiers who have suffered in the cause of your country still do hope) that tho’ your Lordship was of opinion you cou’d at that time vest them with an absolute & bona fide Grant of the Land, yet that you would permit them to take such steps (at their own expence & risk) as others do to secure their quantity agreeably to Proclamation, there being no doubt of the powers of Government to issue it at the time it was done; especially too as their claim is prior to, & better founded than any other, having a solemn Act of Government & the General voice of the Country in their favor.
This is the light my Lord, in which the matter appeard to me, & in this light it is also consider’d by the Officers with whom I have lately had a meeting, Since which, the report gains ground, that a large tract of Country on the Ohio (including all the Land which this Government voted £2500 for the purchase & survey of, in short every foot of Land to the westward of the alleghany mountains) is granted to a company of gentlemen in England, to be formed into a seperate Government—If this report is really founded, there can be no doubt of your Lordship’s having the earliest & most authentic accounts of it, as it so essentially interferes with the interests & expectations of this Country.
To request the favor of your Lordship to inform me whether this report be true, & if true, whether any attention has been, or probably will be paid, to the order of Council and Proclamation of 1754 may be presumptious, but as the Officers & Soldiers confide in me to transact this business for them, & as it wou’d be a real advantage to them to know the truth of this report, & how it is likely to affect them, must be my apology for taking the liberty of addressing this request, in hopes that your Lordship will condescend to do me the honor of writing a line by the next post to Alexa. on this subject, which will be acknowledged as a very singular obligation conferred on My Lord Your Lordships most Obt Servant.

G. Washington

